Citation Nr: 1714191	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for otosclerosis.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty in from July 1987 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter was previously before the Board in May 2014 and, more recently, in May 2015. In May 2016, the Board remanded this matter for an addendum medical opinion. An appropriate opinion was produced in June 2016, and the Board finds that this opinion constitutes substantial compliance with the remand directives in the May 2016 Board remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Otosclerosis is a hereditary, genetic condition.

2. The preponderance of the evidence is against a finding that any event, injury, disease, or condition during the Veteran's service either imposed additional injury on the Veteran's hereditary otosclerosis or aggravated it beyond its normal course of progression.

3. The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss was caused or aggravated by his service.

4. The preponderance of the evidence is against a finding that the Veteran's tinnitus was caused or aggravated by his service.


CONCLUSIONS OF LAW

1. The evidence of record does not meet the criteria to establish service connection for otosclerosis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2. The evidence of record does not meet the criteria to establish service connection for a bilateral hearing loss disability. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3. The evidence of record does not meet the criteria to establish service connection for tinnitus. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). The required notice was provided to the Veteran via letter in May 2010. The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claim. The Veteran's service treatment records (STRs) and postservice VA medical records have been obtained and associated with the claims file.  VA has also obtained or made reasonable efforts to obtain all pertinent private records identified by the Veteran.

VA also assisted the Veteran by providing him with a VA examination in June 2010 and an addendum medical opinion in June 2016. The Board finds the aforementioned examination and medical opinion to be adequate because they provide a thorough description of the Veteran's conditions and were produced after an examination of the Veteran which included eliciting a personal history from him and a review of the claims file. The Board takes specific notice that an addendum opinion was requested with regard to the etiology of the Veteran's otosclerosis. That opinion was provided by an appropriate examiner in June 2016, and the opinion provided complied with the May 2015 Board remand by discussing the etiology of the Veteran's otosclerosis with reference to evidence of the Veteran's hearing loss that was demonstrated by audiometric examinations performed by the Veteran during his service. The Board finds that these examinations and opinions, along with the other evidence of record provide a sound basis on which to render a decision with regard to the Veteran's claims.

In finding the June 2010 VA examination and June 2016 addendum medical opinion adequate, the Board acknowledges that the Veteran has complained that the examiners selected by VA to examine his conditions did not have the appropriate qualifications or specialization to perform these examinations. However, VA examiners are presumed to be competent absent a specific challenge to their competency by an appellant. See Rizzo v. Shinseki, 580 F.3d 1288 (Fed Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). Here, the Veteran has not challenged the actual competence of the examiners, but merely alleges that the examiners did not have the correct specialty. However, VA examiners are not required to have a particular specialty. Parks v. Shinseki, 716 F.3d 581, 858 ("Viewed correctly, the presumption [of competence] is not about the person or job title"). The Veteran has not articulated why physicians with particular specialties would be necessary in this case. Moreover, the June 2010 VA examiner who discussed his hearing loss was an audiologist, and the June 2016 examiner who provided an opinion regarding the Veteran's otosclerosis was the Chief of the Ear Nose and Throat section at a VA medical centers. These specialties would appear to be appropriate and there is nothing contained in the examination report or addendum medical opinion report to suggest that the VA examiners were not qualified to provide the requested opinions.

2. Legal Criteria for Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304. To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247 (1999).

"Congenital or developmental defects ... are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes." 38 C.F.R. § 3.303(c). Nevertheless, under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service. See id.; VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990). In a precedent opinion, VA's General Counsel stated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect." Congenital diseases may be service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. A congenital or developmental "defect" may not be service-connected in its own right, however, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service. VAOPGCPREC 82-90. Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect because such defects are not a diseases or injuries within the meaning of applicable legislation relating to service connection. Id.

Certain chronic diseases, such as organic diseases of the nervous system are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system and are subject to presumptive service connection under 38 C.F.R. § 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258 (2015); M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) (2016) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A. Service Connection for Otosclerosis

The Veteran has been diagnosed with otosclerosis. At the June 2010 VA examination, the Veteran reported that his condition had existed since 2000. Similarly, May 2010 treatment records from the Veteran's private physician also include a diagnosis otosclerosis. These records also attribute the Veteran's mixed conductive and sensorineural hearing loss to his otosclerosis.

The Veteran underwent an additional examination in February 2015 for VA purposes and the physician responded to a Disability Benefits Questionnaire. The examiner determined that the Veteran had no diagnosable ear condition beyond hearing loss. However, as observed in the May 2016 Board remand, this examiner appears not to have had complete access to the Veteran's claims file. First, the examiner stated that the Veteran's September 2000 audiometric examination was not in the claims file for the examiner's review. Second, the examiner indicated that the Veteran's claims file contained no history of a diagnosis of otosclerosis. However, the Veteran's medical records contain at least two discussions of otosclerosis prior the March 2015 examination.

The Board places no weight on the March 2015 examination because it appears to have been conducted without the benefit of the Veteran's complete claims file and reaches a conclusion completely at odds with the rest of the medical evidence. See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (finding that the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence).

Due to the inadequacies in the February 2015 VA examination report, an addendum medical opinion was obtained in June 2016.  According to this medical opinion, otosclerosis is a hereditary, genetic condition that most commonly presents between 20 and 40 years of age. As a genetic condition, the Veteran's otosclerosis is congenital. However, the examiner did not opine as to whether otosclerosis is a congenital defect or congenital disease. The distinction between a congenital defect and disease is important in the context of VA regulations. As previously described, service connection for a congenital defect in its own right is unavailable. However, a veteran may be service-connected for additional injury or disease superimposed on a congenital defect as a result of service. By contrast, a Veteran may receive service connection to the extent that a congenital disease is aggravated beyond its normal progression by conditions in his service. VAOPGCPREC 82-90.

Nevertheless, in this case, determining whether the Veteran's otosclerosis is a congenital defect or disease is unnecessary. The June 2016 VA opinion explained that the Veteran's STRs contained no evidence of the type of events or conditions that might aggravate or impose additional injury upon his otosclerosis. The examiner specifically noted the absence of recurrent ear, upper respiratory, or sinus infections during the Veteran's service. The examiner also considered the Veteran's history of in-service noise exposure and his history of hearing loss documented in his in-service audiometric examinations. The examiner explained that hearing loss from noise exposure presents as high frequency sensorineural hearing loss, and that the hearing loss documented in the Veteran's in-service audiometric examinations was low frequency hearing loss. This evidence led the examiner to conclude that the Veteran's otosclerosis was not caused or aggravated by his military service, even though the otosclerosis may have first presented with symptoms during the last few years of the Veteran's service.

Based on the discussion above, the Board finds that the preponderance of the evidence is against a finding that any event, experience, or condition encountered during the Veteran's service aggravated his otosclerosis beyond its normal progression or imposed additional injury onto the Veteran's genetic otosclerosis. The Veteran separated from active service in 2000 by which time he began to notice symptoms of his hearing loss. The Veteran's private physician attributed his hearing loss to his otosclerosis, and the June 2016 VA examiner agreed, explaining that the type of hearing loss shown in the Veteran's audiometric examinations is inconsistent with the type of hearing loss caused by noise exposure. Moreover, the Veteran reached age 31 in the year 2000. The June 2016 VA opinion explained that otosclerosis symptoms generally present between the ages of 20 and 40. The fact that the Veteran began to notice symptoms in the months and years leading up to his separation from service at age 31 is consistent with the description of otosclerosis' development given by the VA examiner.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt rule. However, the Veteran's otosclerosis is a genetic condition, and the evidence of record preponderates against a finding that his condition was aggravated beyond its normal progression or that additional injury was imposed on his condition by his service. Consequently, the benefit of the doubt rule does not apply in this case. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Service Connection for Bilateral Hearing Loss

Hearing loss disability is defined by regulation. For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran has a diagnosis of hearing loss and a hearing loss disability as that term is defined in VA regulations. The most recent audiometric examination of record is from June 2010. At that time, the Veteran's puretone thresholds were tested in both air and bone conduction studies. The results of both tests were sufficient to establish that the Veteran has a hearing loss disability for VA purposes. However, the air conduction study demonstrates a greater degree of hearing loss and is therefore more advantageous to the Veteran's claim. The Veteran's puretone thresholds, in decibels, from the June 2010 air conduction study were:




HERTZ 



500
1000
2000
3000
4000
RIGHT
50
55
55
55
55
LEFT
80
100
85
85
80

Speech audiometry initially revealed a speech recognition ability of 96 percent in the Veteran's right ear and 76 percent in his left ear. Upon further testing, the Veteran's speech recognition ability in his left ear was measured at 92 percent. The examiner concluded that the Veteran's speech recognition abilities were excellent in his right ear and good in his left. The examiner diagnosed mixed hearing loss bilaterally based on this examination.

The results of the June 2010 VA examination are congruent with the Veteran's private audiometric examination in May 2010. Based on a reading of the graph provided by the Veteran's private physician, the Veteran's puretone thresholds, in decibels, were:




HERTZ 



500
1000
2000
3000
4000
RIGHT
55
55
50
45
55
LEFT
105
90
75
70
75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 44 percent in the left ear. These results are similarly sufficient to establish that the Veteran has a hearing loss disability as that term is defined in VA regulations. 38 C.F.R. § 3.385. The Veteran's private physician diagnosed the Veteran with mixed conductive and sensorineural hearing loss.

Thus, the Veteran's entitlement to service connection for hearing loss turns on whether his hearing loss was caused or aggravated by his service. In this regard, the Veteran's service records and his own statements reflect that he was exposed to noise exposure as a condition of his duties repairing helicopters. This fact is not in dispute.

The Veteran's service treatment records include an audiogram from July 1986 as part of the Veteran's enlistment examination. The Veteran's puretone thresholds, in decibels, were:




HERTZ 



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
5
0

The Veteran's puretone thresholds, in decibels, at the time of his separation examination in June 2000 were: 




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
25
0
10
0
LEFT
25
20
15
15
20

The Veteran also underwent an audiometric examination in September 2000. The Veteran's puretone thresholds, in decibels, at that time were:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
25
0
10
10
LEFT
5
25
10
10
15

The results of the June and September 2000 audiometric examinations do not demonstrate that the Veteran had a hearing loss disability as that term is defined in VA regulations as of the dates of those examinations. Nevertheless, as the June 2016 VA examiner explained, these test results indicate mild low frequency hearing loss in both ears.

When the Veteran was evaluated in May 2010 by his private medical provider, the Veteran received a diagnosis of mixed conductive and sensorineural hearing loss due to otosclerosis. Notably, the Veteran's private provider attributed the Veteran's hearing loss to his otosclerosis despite the fact that the provider was informed of the Veteran's history of military noise exposure.

The June 2010 VA examiner was of a similar opinion. The examiner diagnosed bilateral mixed hearing loss, but opined that the Veteran's hearing loss was less likely than not related to noise exposure in the military. The examiner explained that his opinion was based on the fact that the Veteran experienced only slight changes in hearing thresholds over the course of his military service, and that the pattern of his hearing loss was atypical for noise-induced hearing loss. The examiner went on to state that the hearing loss appeared to have a medical origin because of the mixed nature of the hearing loss.

The examiner who provided the June 2016 VA addendum medical opinion reached the same conclusion. Based on a review of the Veteran's records, the examiner explained that the Veteran had normal hearing at the time of his enlistment, but had mild low frequency hearing loss in both ears when he left active service. The examiner explained that noise-induced hearing loss typically manifests as high frequency sensorineural hearing loss. The examiner attributed the Veteran's hearing loss to his otosclerosis, a genetic condition that commonly to manifest around the age that the Veteran began to report hearing loss symptoms.

Because the Veteran's private provider gave him a diagnosis of bilateral mixed conductive and sensorineural hearing loss, the Board has considered whether the Veteran qualifies for presumptive service connection for a chronic disease. As previously stated, sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. § 3.307. See C.F.R. 3.309(a); see also M21-1MR III.iv.4.B.12.a. In order to qualify for this presumption, the Veteran's sensorineural hearing loss must either have manifested to a degree of 10 percent or more within 1 year from the date of separation of service or demonstrate a continuity of symptoms. 38 C.F.R. 3.303(b), 3.307(a)(3).

Here, the evidence of record is sufficient to diagnose mild low frequency hearing loss as of June 2000. However, the Veteran's hearing loss disability had not yet manifested to a compensable degree by either the June or September 2000 audiometric examinations. The first time a compensable level of hearing loss appears in the evidence of record is May 2010, more than nine years after the Veteran left active service. Nevertheless, the Board finds that the Veteran's mild hearing loss was demonstrated in service. The Board also finds that the Veteran has described the symptoms of hearing loss as being continuous since the end of his time in service. The Veteran is competent to provide testimony to establish the occurrence of medical symptoms. Kahana v. Shinseki, 24 Vet.App. 428, 438 (2011) (Lance, J. concurring). The Board therefore finds that this evidence establishes the necessary chronicity and continuity of symptoms to establish presumptive service connection. 38 C.F.R. § 3.303(b).

However, the presumption of service connection is rebuttable. 38 C.F.R. §§ 3.307(d), 3.309(a). In this case, the Board finds that the medical evidence of record rebuts the presumption of service connection for the same reason that the Veteran is not eligible for service connection on a direct basis. In essence, the Veteran's hearing loss is not the result of his military noise exposure. As referenced in the preceding section of this decision, the Veteran's private provider concluded that the Veteran's hearing loss was due to otosclerosis in May 2010. The June 2010 VA examiner, stating that the Veteran's hearing loss did not present the typical pattern of noise induced hearing loss, concluded that the Veteran's hearing loss was not caused or aggravated as a result of his military noise exposure and attributed it to an alternate medical cause. Finally, the June 2016 VA opinion, citing the fact that the Veteran's hearing loss manifested as low frequency hearing loss rather than the high frequency hearing loss typical of noise induced hearing loss, also opined that the Veteran's noise exposure was not a contributor to the Veteran's hearing loss. Consequently, the Board finds that the Veteran's hearing loss is not service connected because the Veteran's hearing loss was not caused or aggravated by his military service, and is instead a result of his hereditary, genetic otosclerosis.

The Board has taken full account of the Veteran's written statements to the Board. In those statements, the Veteran argues that his hearing loss and/or otosclerosis must be caused or aggravated by his service because those conditions were discovered during his service and the symptoms manifested during his service. Alternatively, he argues that his otosclerosis cannot be hereditary because he has no family history of otosclerosis. Finally, he argues that the fact that his hearing is worse in his left ear than his right indicates that his hearing loss cannot solely be the result of otosclerosis. The Board has considered these arguments. However, the Board finds that the etiology of the Veteran's hearing loss disability is a medical question that is beyond the ordinary knowledge of lay people. See Jandreau v. Nicholson, 492 F.3d 1372, 1373 n. 4 (Fed. Cir. 2007) (finding lay people not competent to diagnose cancer). The record does not reflect that the Veteran has relevant medical training that would allow him to competently opine on the etiology of his hearing loss. Moreover, the fact that the Veteran's otosclerosis and hearing loss manifested during his service was addressed by the June 2016 VA examiner. The examiner explained that this was consistent with the nature of otosclerosis. Similarly, the Veteran's private provider and the June 2010 VA examiner both observed the asymmetric nature of the Veteran's hearing loss, and they both opined that the Veteran's hearing loss was due to the Veteran's otosclerosis. Thus, the Board finds that the Veteran's arguments are contrary to the medical opinions of record in this case.

Finally, the Board has considered the applicability of the benefit of the doubt rule. However, where the evidence of record preponderates against the finding that the Veteran's disability was caused or aggravated by his military service, the benefit of the doubt rule does not apply. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C. Service Connection for Tinnitus

The Veteran's service treatment records do not contain a record of complaints, symptoms, or treatment for tinnitus. The Veteran's separation examination is silent for a report of tinnitus despite the fact that this examination contained evidence of mild hearing loss. However, in his written correspondence to VA the Veteran reports tinnitus dating back to the time of his service.

The Veteran reported tinnitus to his private provider in May 2010. This provider listed it as an associated symptom of his other hearing problems.

During the June 2010 VA examination, the Veteran reported that his tinnitus began in April 2010 with no noise exposure trigger. The examiner diagnosed the Veteran with tinnitus and opined that the Veteran's tinnitus was at least as likely as not associated with his hearing loss.  

The Board finds that the preponderance of the evidence of record weighs against a finding that the Veteran's tinnitus had its onset in service, within one year of separation from service, or was caused or aggravated beyond its normal progression by the Veteran's service. Regarding whether the disability manifested in service or within one year of separation from service, although the Veteran has reported that his tinnitus dates back to the time of his service, his service treatment records are silent for such.  Furthermore, at the June 2010 VA examination, he reported that it began in April 2010 with no noise exposure trigger. The United States Court of Appeals for Veterans Claims (Court) has held that lay statements made in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). Accordingly, the Board affords the statements made by the Veteran in conjunction with his VA examination more weight, and finds his statements as to having tinnitus from service to be not credible. See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (While the absence of any corroborating medical evidence supporting a veteran's assertions, in and of itself does not render his lay statements incredible, the absence of such evidence may be used to assess his credibility).
Having found the Veteran's statement that his tinnitus had its onset in service not credible, the Board finds that service connection for such disability on the basis that it became manifest in service and persisted is not warranted. As there is also no competent and credible evidence that his tinnitus became manifest in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for tinnitus as an organic disease of the nervous system).

As for whether the Veteran's tinnitus is otherwise related to his service, the medical experts who addressed the Veteran's tinnitus condition have indicated that it is associated with the Veteran's hearing loss condition. The Veteran's private provider opined that the Veteran's hearing loss was due to the Veteran's otosclerosis. The June 2010 VA examiner similarly opined that the Veteran's hearing loss was not caused or aggravated by the Veteran's military service. Given that the medical experts in this case have indicated that the Veteran's tinnitus is associated with the Veteran's non-service connected hearing loss, the Board finds that the Veteran's tinnitus is also not service connected. The evidence of record establishes that the Veteran's hearing loss and tinnitus are both manifestations of his hereditary, genetic otosclerosis. Therefore, the Board finds that the criteria for service connection for tinnitus have not been met.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt rule. However, where the evidence of record preponderates against the finding that the Veteran's disability was caused or aggravated by his military service, the benefit of the doubt rule does not apply. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for otosclerosis is denied.

Entitlement to service connection for bilateral hearing loss is denied

Entitlement to service connection for tinnitus is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


